Citation Nr: 1116509	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  08-18 267	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a rating higher than 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Edward M. Farmer, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from January 1968 to December 1970.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied the Veteran's claims for higher ratings for his PTSD and Hepatitis C and for a TDIU.

In February 2011, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge, commonly referred to as a Travel Board hearing.  At the outset of the hearing, the Veteran withdrew his claim for an increased rating for his Hepatitis C, so that claim is no longer on appeal.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


FINDINGS OF FACT

1.  The Veteran's PTSD causes impairments in his social and occupational functioning; his symptoms include near-continuous panic, irritability, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.

2.  He has four service-connected disabilities:  PTSD, rated as 70-percent disabling, Hepatitis C, rated as 10-percent disabling, tinnitus, rated as 10-percent disabling, and bilateral hearing loss, rated as 0-percent disabling.

3.  The weight of the competent and credible evidence indicates these 
service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria are met for a higher 70 percent rating for the PTSD.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria also are met for a TDIU. 38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

These VCAA notice requirements apply to all five elements of a service-connection claim, including the downstream disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).


Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court may conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id.


The Veterans Court initially held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).
The Veterans Court further held in Vazquez-Flores v. Peake that, for an increased-compensation claim, 38 U.S.C. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate the claim, the medical or lay evidence must show a worsening or increase in severity of the disability and the effect that such worsening or increase has on the claimant's employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), the Federal Circuit vacated and remanded important aspects of the Veterans Court's holding in Vazquez-Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be Veteran specific."  Similarly, "while a Veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments."  Vazquez, 2009 WL 2835434, at 10.

It since has been held that after a notice error, such as failing to inform the appellant to submit evidence demonstrating the effect that a worsening of the disability has on employment is found in an increased-rating claim, the appellant's burden to demonstrate prejudice, at the Court (CAVC) level, does not shift to VA unless notice is not provided at all.  See Vazquez-Flores v. Shinseki, No. 05-0355, 2010 WL 4146124 (Vet. App. Oct. 22, 2010).

In this case, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in April 2006, prior to the initial adjudication of his claim in June 2006, so in the preferred sequence.  The letter informed him of the type of information and evidence required to substantiate his increased-rating claim for his PTSD and of his and VA's respective responsibilities in obtaining this supporting evidence.  The letter also complied with Dingess by as well apprising him of the disability rating and downstream effective date elements of this claim.  

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of this claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained all relevant medical and other records that he identified.  He was also examined for VA compensation purposes in May 2006, December 2008, and December 2009.  These examination reports and the medical and other evidence in the file contain the information needed to assess the severity of his PTSD, the determinative issue.  So additional examination is not needed, especially since the Board is increasing the rating for the PTSD from 50 to 70 percent, albeit not to the highest possible schedular level of 100 percent.  38 C.F.R. §§ 3.327, 4.2.  See also Caffrey v. Brown, 6 Vet. App. 377 (1994).


Even so, however, the Board also is granting the TDIU claim, so itself a total rating.  A claim for a TDIU "presupposes that the rating for the [service-connected] condition is less than 100 [percent], and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  And in light of the favorable outcome concerning this TDIU claim, there is no need to discuss whether VA has satisfied its duties to notify and assist concerning this claim.  38 U.S.C.A. § 5100, et seq.  Accordingly, the Board finds that no further development is needed to meet the requirements of the VCAA.

I. Increased Rating for the PTSD

A. Schedular Rating

In September 2001, the RO granted service connection for PTSD.  In this appeal the Veteran is requesting a rating higher than 50 percent for this disability on the premise that it since has worsened.  And for the reasons and bases discussed below, the Board agrees and finds that a higher 70 percent rating is now more appropriate for this condition.

Disability ratings are determined by applying VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.


While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board must consider whether to "stage" the rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings demonstrating distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of a staged rating would be necessary.  

The Veteran's PTSD has been evaluated under the General Rating Formula for Mental Disorders.  Under this Formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to symptoms such as:  flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.

A higher 70 percent rating is warranted when the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.


An even higher 100 percent rating requires total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation or own name.  Id.

The nomenclature employed in the portion of VA's Rating Schedule addressing service-connected psychiatric disabilities is based upon the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging from zero to 100, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.  See also Richard v. Brown, 9 Vet. App. 266, 267 (1996).

According to the DSM-IV, GAF scores ranging between 61 and 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.

GAF scores ranging between 51 and 60 indicate moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

GAF scores ranging between 41 and 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

GAF scores ranging between 31 and 40 indicate there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).

The symptoms listed in VA's General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, which would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Applying these criteria to the facts of this case, the Board finds that the Veteran's PTSD warrants a higher 70 percent rating.  The evidence supporting this conclusion is the reports of three VA compensation examinations - in May 2006, December 2008, and December 2009 - his VA outpatient treatment records, the report of a Social Security Administration (SSA) evaluation, and the report of a February 2009 private psychological evaluation.

A December 2004 VA treatment record indicates the Veteran had resumed receiving mental health treatment after being discontinued from the program in November 2003 for poor attendance.  A July 2005 VA treatment record indicates he was alert, oriented and cooperative.  His behaviors were appropriate without tics, mannerisms or movement disturbances.  His mood was concerned and his affect constricted.  His speech and thought processes were linear, logical and goal-directed.  In October 2005, he reported that he had not been doing well since the death of his mother.  He also indicated his sleep was poor, but that he had been able to get his daughter to school and take care of the dog.

The November 2005 SSA psychiatric report by H.B. R., Psy.D., states the Veteran was "present on time, properly oriented, with a good fund of information, good judgment, good interpretation of proverbs, good math abilities, and only short[-]term recall was impaired.  The [Veteran] indicated no problems in performing the activities of daily living, no problems in being able to perform simple repetitive tasks on a sustained basis without special consideration for a 
two[-]hour period, and had logical, goal oriented speech and thought processes.  The [Veteran] did display some psychomotor hand wringing, and some anxiety was also noted by Dr Ceola Berry, PhD, who conducted the exam on 10-24-05.  Dr Berry also gives a diagnosis of PSTD as well."

The May 2006 VA examination found good hygiene and good eye contact.  The examiner noted the Veteran's insight, comprehension, and judgment were average.  His speech patterns were logical, relevant, coherent, and goal-directed.  He denied any psychotic symptoms, hallucinations, or suicidal or homicidal ideation.  The examiner noted that the Veteran's mood was free of significant anxiety, depression, or anger.  His affect was appropriate to content.  He denied any impulse control problems.  He reported disturbing dreams about Vietnam.  The examiner diagnosed mild PTSD and assigned a GAF score of 66.  The Veteran reported he had not worked since July 2005 and that he had left his position to care for his ailing mother who was dying of cancer.  He also indicated he was solely responsible for maintaining his household and that he had been the sole-caregiver for his two daughters since his wife had died in December 1999.  He reported good relationships with his daughters.  He reported having a girlfriend for the last five years and having a loving relationship with her.  He reported seeing his girlfriend daily.  He reported visiting his father-in-law on the weekends and visiting with his brother approximately twice a year.  He reported being involved with the Disabled American Veterans (DAV) and having two friends with whom he associated with regularly, Roger with whom he plays ping-pong and Brian with whom he goes shooting.

The December 2008 VA examination found the Veteran had good hygiene but poor eye contact.  He was oriented to person, place, time, and situation, so in all spheres.  His affect was serious, but calm.  His mood was okay.  His thought processes were logical and sequential at the examination, although he reported periods of illusions of clarity and brief episodes of paranoia.  He denied suicidal or homicidal ideation.  His judgment was good.  He reported hypervigilance, intrusive thoughts of Vietnam, avoidance, and anxiety attacks.  He reported that his 16-year old daughter lived with him and that he was responsible for caring for her.  

He reported having a girlfriend of five years.  He reported having not worked since 2005 because he found it too stressful.  The examiner assigned a GAF score of 55.

A February 2009 psychological evaluation by W.E.C., Ph.D, undersigned by W.A.A., M.D., includes an extremely detailed report of the Veteran's history, however, only one brief section on the Veteran's objective mental status.  In a case such as this where service connection already has been established the Veteran's current level of disability, i.e., his objective mental status is pertinent to rating his claim.  In the brief mental status section, Dr. W.E.C. states the Veteran was able to recall three objects after five-minute intervals, was able to subtract serial 7's from 100, was able to list the last five U.S. Presidents, and spell the word "world" backwards.  These would all indicate normal cognitive function.  Dr. W.E.C. also indicated the Veteran gave appropriate answers for hypotheticals of finding a stamped letter and smelling smoke in a crowded place, which would indicate normal judgment.  Dr. W.E.C. asked the Veteran to describe his anxiety rather than making objective findings as to his mood or affect.  The Veteran reported PTSD symptoms of intrusive thoughts about Vietnam, nightmares, panic attacks, avoidance of things that remind him of Vietnam, reduced interest in activities he formerly enjoyed, feelings of detachment, difficulty expressing loving feelings, sense of foreshortened future, sleep disturbance, irritability, hypervigilance, and difficulty concentrating.  Dr. W.E.C. diagnosed severe PTSD and assigned a GAF score of only 40.

During the December 2009 VA examination, the examiner observed the Veteran was neatly groomed and cooperative.  His affect was constricted and his eye contact was fleeting.  His mood was dysphoric.  He was oriented to person, place, and time.  His thought processes and thought content were unremarkable.  He was able to understand the outcome of his behavior.  His intelligence was average.  He had sufficient insight to understand he has a problem.  He reported occasional auditory hallucinations of a voice saying a word or two.  He reported panic attacks 2-3 times a week lastly for 5-10 minutes.  He had no homicidal or suicidal thoughts or ritualistic behavior.  He had good impulse control and no episodes of violence.  He reported PTSD-related symptoms such as intrusive ideation, nightmares twice a week, flashbacks twice a week, panic attacks when reminded of trauma, tending to go to stores at night to avoid people, having trouble showing affection for daughters and girlfriend, having problems sleeping, and patrolling his home daily for threats to his safety.  He mentioned not working since 2006, and the examiner agreed that because of the Veteran's age and emotional state associated with his chronic PTSD, employment is not feasible.  The Veteran reported being independent in his activities of daily living and caring for his teenage daughter and a friend with alcohol and health issues.  The Veteran reported socializing with his girlfriend approximately once a week and attending a PTSD support group twice a week.  The examiner assigned a GAF score of 51.

As further support for his claim for a higher rating for his PTSD, the Veteran submitted letters from his girlfriend and two longtime friends, Rodger and Stephen.  These letters reiterate that he generally keeps to himself and rarely socializes, that he is afraid for his safety, that he is short-tempered, and that he frequently has flashbacks of his experiences in Vietnam.

As for his social functioning, the Veteran's social circle appears to have contracted during the pendency of this claim.  Just prior to filing this claim, his mother had passed away.  He indicated a close relationship with her and that she had assisted him in raising his two young daughters after the untimely death of their mother.  He had some contact with his brother, mainly through his mother, which diminished after she died.  He reportedly has close relationships with his two daughters.  During the February 2009 evaluation by the private psychologist, undersigned by a private psychiatrist, the Veteran indicated his elder daughter had moved to California but that his younger daughter was still living with him and had two years of high school remaining, although she intended to join her sister in California upon graduating.  He also indicated having a girlfriend since 2002 or thereabouts, without any significant problems in their relationship.

This is supported by the fact that, in May 2006, the Veteran had reported having a loving relationship with his girlfriend and seeing her on a daily basis.  In her more recent February 2011 letter, however, she indicated they do not spend a lot of time together anymore, so there apparently has been a decline in their relationship in comparison to what it once was.

As to his occupational functioning, the Veteran has not been employed since July 2005.  He has explained that he was asked to resign due to a positive drug test.  He also has indicated, however, this coincided with an increased demand to care for his dying mother and that this was the reason he expressed in his resignation paperwork.  He also reported intensifying fears that the juveniles in the facility may become physically assaultive, although it is unclear from the record whether this fear was justified or a manifestation of his PTSD.

The Veteran's PTSD now warrants the higher 70 percent rating because he has symptoms of near-continuous panic or depression affecting his ability to function independently, impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  He has reported experiencing very frequent panic attacks and intense fear for his own safety.  He also claims he did not want to stay at his former job because he was afraid the juveniles would physically assault him.  He has reported patrolling his house, as well, and frequently checking doors and windows to ensure they are locked - so has evidenced this type of anxiety, paranoia and ritualistic behavior.  He additionally reported an incident of losing his temper with another driver around the time of the December 2009 VA examination.  His girlfriend and friends all affirm his short fuse and bad temper.  And he says the real reason he left his last job was because it had become too stressful on account of his PTSD.

The February and December 2009 examiners indicated the Veteran's emotional state would make returning to work impossible, suggesting he has the type of total occupational impairment required for the highest possible rating of 100 percent for his PTSD (that is, without having to resort to a TDIU).  But there are inconsistencies in the evidence as to why he stopped working, some indicating it was simply because of his need to care for his ailing mother (who eventually died), or because of a positive drug test, versus the effects of his PTSD.  So some of the evidence cites other reasons for his unemployability.

The Veteran reportedly had had close relationships with his former wife (now deceased), his mother (also now deceased), and his two daughters (one of which now lives in California and the other also contemplating this move once she graduates from high school).  And it appears that, since his wife and mother passed away and his daughters grew up and moved away, or are intending to, he no longer has very many meaningful relationships - except perhaps with a few select people.  But even his girlfriend and two friends have clarified that they now spend very little time with him and that he is often difficult to be around whenever they do.  He cited just intermittent contact with his brother and that he attends a support group for Veterans.  So these relationships in these various aspects of his life have progressively declined or deteriorated since the filing of his claim.

Therefore, based on these impairments in the Veteran's social and occupational functioning due to his PTSD, with symptoms of near-continuous panic, irritability, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships, his PTSD warrants the higher 70 percent rating since this rating best contemplates the extent and severity of his symptoms and, most importantly, their effects.  38 C.F.R. §§ 4.3, 4.7.  In his hearing testimony, the Veteran discussed his litany of PTSD symptoms and argued that he experiences and has demonstrated 6 of the requirements for this higher 70 percent rating.  The Board agrees with this assessment and, therefore, is granting this higher rating.  But as his PTSD has not reflected the type and extent of social and occupational impairment required for the even higher 100 percent schedular rating for this condition, there is no basis to "stage" the rating under Hart.

B. Extra-schedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director of Compensation and Pension Service is authorized to approve an extra-schedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2010).

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extra-schedular rating, the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

Here, because the Board finds that the schedular rating of 70 percent for the Veteran's PTSD contemplates the extent and severity of his symptoms, referral to the Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extra-schedular evaluation is not required.  In other words, there is no evidence his PTSD has caused marked interference with his employment - meaning above and beyond that contemplated by his schedular rating, or required frequent periods of hospitalization so as to render impractical the application of the regular schedular standards.  See Thun. 

As already explained, although he admittedly has been unemployed since 2005, this appears to be due to a combination of factors, so not just on account of his PTSD.  There was the need to care for his ailing mother, who eventually died, and the positive drug test.  His mother apparently had helped him to care for his then two young daughters, after the death of his former wife in 1999 or thereabouts, and with his mother also taking ill his responsibility to care for his daughters grew even greater.  So there were reasons other than his PTSD preventing him from continuing on in the work force.  Also, according to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  This is especially true when the Veteran has what is universally accepted to be a rating in the upper range of the Rating Schedule - now 70 percent (up from the prior 50 percent).  Indeed, in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated that this schedular disability rating, itself, is recognition that industrial capabilities are impaired.  So the Board does not have to refer this case for extra-schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).

II.  TDIU

The Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16. Consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show:  (1) a single disability rated as 100-percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, provided there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  Id.

Even if the ratings for a Veteran's disabilities fail to meet the first two objective bases upon which a permanent and total disability rating for compensation purposes may be established, the Veteran's disabilities may be considered under subjective criteria.  If he is unemployable by reason of his disabilities, occupational background, and other related factors, an extra-schedular total rating may also be assigned on the basis of a showing of unemployability, alone.  38 C.F.R. § 4.16(b).  So even if the Veteran does not meet the threshold minimum percentage standards set forth in § 4.16(a), extra-schedular consideration is to be given under § 4.16(b).  See, too, 38 C.F.R. § 3.321(b)(1).

A Veteran may be considered as unemployable upon termination of employment that was provided on account of disability, or in which special consideration was given on account of the same, when it is satisfactorily shown that he or she is unable to secure further employment.  38 C.F.R. § 4.18.  "Marginal employment," for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See, too, Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment" and noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there is a need to discuss whether the standard delineated in the controlling regulations is an "objective" one based on the average industrial impairment or a "subjective" one based upon the Veteran's actual industrial impairment.  In a pertinent precedent decision, VA's General Counsel concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  As further observed by VA's General Counsel, "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91.


That said, to receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Moreover, the degree of impairment in occupational functioning that is generally deemed indicative of unemployability consists of a showing that the Veteran is indeed "[in]capable of performing the physical and mental acts required by employment," and is not based solely on whether the Veteran is unemployed or has difficulty obtaining employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Rather, the record must demonstrate some factor that takes his situation outside the norm since the VA Rating Schedule already is designed to take into consideration impairment that renders it difficult to obtain and keep employment.  See, too, 38 C.F.R. §§ 4.1, 4.15 (2010).

As a result of this decision, the Veteran now has a 70 percent rating for his PTSD.  He also has a 10 percent rating for tinnitus, a 10 percent rating for Hepatitis C, and a 0 percent (i.e., noncompensable) rating for bilateral hearing loss.  So his combined disability rating is now 80 percent.  38 C.F.R. § 4.25.  He therefore satisfies the § 4.16(a) rating requirements for consideration of a TDIU on a schedular basis, that is, without having to resort to the special extra-schedular provisions of § 4.16(b).

Considering the aggregate effect of his service-connected disabilities, so not just the PTSD but the others as well, the Board finds they are sufficiently severe in combination to warrant granting a TDIU.  As already mentioned, he has been unemployed since July 2005, in part, because his job became too stressful for him.  And this heightened level of stress has been mostly, though not entirely, attributed to his PTSD.

The Veteran's former employer completed a VA Form 21-4192 indicating the Veteran took retirement in place of termination for violation of policy.  During the February 2009 psychological evaluation, the Veteran clarified that he been asked to leave after a urinalysis came back positive for marijuana.  But in his defense, he added that he been experiencing considerable life stressors at the time, including health-related issues with his mother and daughters and simply was finding it too stressful as a consequence to perform his job.

SSA Records indicate the Veteran was granted disability benefits because of his Hepatitis C and PTSD, so on account of service-connected disabilities.  This is probative evidence in support of his claim with VA for a TDIU, although not necessarily determinative of this claim.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating the SSA's favorable determination, while probative evidence to be considered in the claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements).

There is other evidence in the file, however, also supporting the granting of this TDIU claim.  An August 2008 psychosocial assessment concluded the Veteran's age and emotional state associated with his chronic PTSD make employment infeasible.  The December 2009 VA examination determined the Veteran's Hepatitis C causes weakness and fatigue.  And although this examiner indicated this fatigue would not preclude sedentary employment, the Veteran's prior work experience is of a far more physically demanding nature.  So the types of jobs that he has had in years past (e.g., maintenance work, welder, and general labor) do not involve skills that are readily or easily transferrable to more sedentary type work, such as would be required in a desk job.

The December 2009 VA examiner agreed with this assessment that employment is infeasible.  In discussing the underlying rationale for this conclusion, this examiner explained that the Veteran maintaining his own self-care and care for his daughter was as much stress as he could tolerate, and this was at least partly, if not mostly, attributed to his PTSD.

It further warrants mentioning that the February 2009 mental status evaluation by the private psychologist, which was undersigned by a private psychiatrist, resulted in the assignment of a GAF score of only 40.  And while there have been occasions when the Veteran has had higher GAF scores, according to the DSM-IV, a GAF score of only 40 indicates he has serious symptoms or serious impairment in his social and occupational functioning - including, in particular, he is unable to keep a job.  So this GAF score speaks directly to his unemployability and relates it to a service-connected disability, namely, his PTSD.

A TDIU therefore is warranted based on the cumulative effects of the Veteran's service-connected disabilities since, in combination, they preclude him from obtaining and maintaining substantially gainful employment.  He is unable to do his former physical jobs due to the weakness and fatigue caused by his Hepatitis C, and he is unable to perform most sedentary work because he cannot tolerate being around people or interacting with people on a regular basis due to his PTSD.  
As his various service-connected disabilities prevent both physical and sedentary labor, the Board finds that he is in effect precluded from all forms of substantially gainful employment, in turn entitling him to a TDIU.  As the Court pointed out in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal.  See, too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).


ORDER

A higher 70 percent schedular rating is granted for the PTSD, subject to the statutes and regulations governing the payment of VA compensation.

A TDIU also is granted, also subject to the statutes and regulations governing the payment of VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


